El .Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Por virtud de las leyes de 1909 y 1910, el Procurador General de Puerto Rico ha instado un procedimiento de-disbarment contra Eduardo Flores Colón. En síntesis, los cargos son: primero, qne después que dicho Eduardo Mores Colón había entablado un pleito de filiación a nombre-de María Santiago, sin el consentimiento de ésta transigió-dicho pleito por la suma de $3,000, apropiándose la suma de $2,950 pagádale, y sin entregarle nada de ella a dicha María Santiago; segundo, que transigió otro pleito por unos *785cien dólares y nunca le entregó nada a sn cliente Ramona Pérez; tercero, que obtuvo la suma de $230 mediante la pu-blicación de una orden de la Corte de Distrito de Ponee au-torizando unos edictos, como si la misma hubiese sido cer-tificada por el secretario, cuando en realidad de verdad tal orden nunca había sido firmada por el juez ni certificada por el secretario.
Cuando se llamó la vista de este caso, el abogado de Eduardo Flores Colón se levantó y manifestó a este tribunal que él había investigado los cargos formulados y exa-minado los testigos, y se sentía obligado a confesar que las alegaciones de la petición eran ciertas. Igualmente dijo que estaba autorizado por su cliente para hacer tal confe-sión. Se limitó a pedirle clemencia a la corte. Manifestó además que, después de haberse comenzado este procedi-miento, a instancias de Eduardo Flores Colón, había entre-gado $900 a María Santiago.
Con respecto al tercer cargo, el abogado alegó que la falsedad de la publicación era inofensiva, ya que tenía que ser escudriñada y examinada por los funcionarios de la corte antes de que tuviera efecto. Sin embargo, potencial-mente la falsificación de ordenes de las cortes pueden pro-ducir los mayores daños, y probablemente ésta es la menos excusable de las faltas imputadas. Si los abogados no son leales a las cortes de las cuales son funcionarios, ponen seriamente en peligro la administración de justicia.
Con respecto a los otros dos cargos, si bien nos damos cuenta del hecho de que Eduardo Flores Colón fué impul-sado por la tentación, sin embargo, no nos ha presentado excusa alguna que justifique el haberse apropiado las dis-tintas cantidades para su propio beneficio. Al recordar que en cada uno de estos dos casos sus clientes eran mujeres, las faltas se agravan. Además, según el primer cargo la transacción se hizo claramente sin el consentimiento del cliente.
No vemos razón alguna para mitigar la pena en este *786caso. Nos sentimos obligados a ordenar la eliminación de Eduardo Flores Colón del registro de abogados e incluir en la sentencia mía orden para que se le retire el privilegio de ejercer el notariado en la isla de Puerto Rico.